DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	The term “pipeline” in the claim is interpreted as data pipeline, data flow, data feed, data channel,  data routing, data link, or the like, according to applicant’s specification, which is different from “instruction pipeline” as understood in the art, which involves specific manners of pipelined stages of fetch, decode, execute, and writeback, etc. (see applicant’s specification [0023], “in a data pipeline, transferring of data from point A to B depends on a quality matrix and rules around - moved to point B subsequently to point C. The data may be cleaned at every movements basis data rules (not NULL/ could be business rules, order should have at least one line number, etc.” Emphasis added.)
Claim Objections
Claims 1, 8 are objected to because of the following informalities: 
a)  “the other software functions” (Claim 1, Line 3). 
Suggested correction: “the other software function
b) “the each job” (Claim 1, line 4).
Suggested correction: “
c) “a computer-readable storage medium” (Claim 8, line 3).
Suggested correction: “a non-transitory computer-readable storage medium”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a (1) as being anticipated by Moore 20060265489.
As to claim 1, Moore teaches a method comprising:
 	identifying (e.g. by the Lisp list) a class of software functions [expressions] which modify (e.g. by defining and including) other software function upon execution without modifying code for the other software functions [flow control/branching/loops/object oriented/aspect oriented/other programming languages] (see [0258], the expression may be asserted in a variety of syntaxes and may be executable and/or interpretable by a machine. An expression may defined recursively and may include flow control, branching, conditional statements, loops, and any other aspects of structured, object oriented, aspect oriented, or other 
 	monitoring a pipeline  (e.g. via a router, network interface, or the like) of data [data feed] to identify a plurality of jobs [data feed contents/packets], the each job [data feed content/packet] in the plurality of jobs [data feed contents/packets] comprising header information [header] and body information [body] (see [0317], the syndication-capable router may be able to route data to IP addresses on a network based on the syndication data or information contained in the header and body of a network packet or by information in the syndication feed); 
initiating (e.g. via the routing of syndication source), for each job [data feed content/packet] in the plurality of jobs [data feed contents/packets], a plurality of processes [routing different parts of financial data] (see [0317]); 
modifying (e.g. via the user criteria/interests) the plurality of processes [routing different parts of financial data] based on the class [user criteria/interests], to yield advice modified processes [routing trading data for second mortgage markets to one user][routing of current mortgage rates to a second user][routing of mortgage qualification data to a third user] (see [0317]); and 
outputting [routing] a status [filter/block/route/permit] of the advice modified processes (e.g. the routing of syndication data based on the user criteria/interests as cited in [0318]) without modifying the pipeline [router]. (See [0319], the syndication-capable network router may be adapted to filter, block, route, or permit at least one of network packet traffic, IP 
As to claim 2, Moore teaches the method of claim 1, the pipeline (e.g. via a router, network interface, or the like) comprising one of a wire or a fiber optic cable (see [0135], a network interface coupled to the processor and the memory, such as a modem, digital subscriber line ("DSL") card, cable modem, network interface card, wireless network card, or other interface device capable of wired, fiber optic, or wireless data communications), wherein the status [filter/block/route/permit]  is output to a distinct channel [IP address] than the data [data] within the pipeline [router]. (see [0319]. the syndication-capable network router may be adapted to filter, block, route, or permit at least one of network packet traffic, IP address, MAC address, and VoIP network packets based on originating source, destination address, or syndication content of the packet).
As to claim 3, Moore teaches the method of claim 1, the pipeline [network interface] comprising one of a wire or a fiber optic cable, wherein the status (e.g. the specific communication signals) is output to a distinct communication medium (see one of the specific communication medium listed, such as the modem, DSL, cable modem, network interface card, wireless interface card, other interface device, fiber optic, or wireless communications in [0135]), the distinct communication medium comprising one of a distinct wire or a distinct fiber optic cable than the pipeline [network interface]. (see [0135], an exemplary client 102 may include a processor, a memory (e.g. RAM), a bus which couples the processor and the memory, a mass storage device (e.g. a magnetic hard disk or an optical storage disk) coupled to the processor and the memory through an I/O controller, and a network interface coupled to the 
As to claim 4, Moore teaches the method of claim 1, the monitoring occurring by: 
reading the data [syndicated-consumer product] within the pipeline at a first level of granularity (e.g. adapted to publish the data), to yield granular data [power used/water used/ gas used/accumulated use time/number of cycles/other useful data] (see [0376], the syndication-capable consumer product may be adapted to publish data related to power used, water used, gas used, accumulated use time, number of cycles over a 
period, or other useful data);
combining (by aggregation) the granular data to form combined data  (see [0376], the broadcast data may be subscribed to, aggregated, stored, filtered, or otherwise processed by interested users such as manufacturers, enterprises, public utilities, government agencies, or other interested users); and 
identifying a job associated with the combined data (See examples of jobs, such as  power used, water used, gas used, accumulated use time, or number of cycles over a period, as a job, cited in [0376] above, syndication-capable devices may be better understood by examples of consumer products that may use RSS), 
wherein the job is part of the plurality of jobs identified by the monitoring [for the interested users].( See examples, such as  power used, water used, gas used, accumulated use 
As to claim 5, Moore teaches the method of claim 4, wherein the first level of granularity (see examples of data feeds cited in claim 4 above) is a byte of data. (See [0131], while RSS content often includes text, other data may also be syndicated, typically in binary form, such as images, audio, and so forth.  The systems described herein may use all such forms of data feed.  In one embodiment, the XML/RSS feed itself may be converted to binary in order to conserve communications bandwidth.  This may employ, for example, Microsoft's DINE specification for binary information or any other suitable binary format. Note: Examiner holds that syndicated data in binary format encompasses a byte of data or any other suitable binary format).
As to claim 6, Moore teaches the method of claim 1, further comprising: 
combining (e.g. by filter and aggregation) the status [individual RSS data files] with a plurality of status updates [RSS data files], to yield a combined status [filtered and aggregated data feeds] (see one of the applications, such as kitchen household [0392], as another example, a kitchen household device manufacturer may be able to subscribe to, filter, and aggregate kitchen household device data feeds from individual RSS data files, aggregated files, or from RSS data files that are transmitted to the manufacturer); 
generating a context [information/data feed generated by the manufacturer] of the pipeline of data [data feeds] based on the combined status [filtered and aggregated data feeds] ([0392], a kitchen household device manufacturer may be able to subscribe to, filter, and aggregate kitchen household device data feeds from individual RSS data files, aggregated files, 
modifying (e.g. by design changes) a job [power usage/water consumed/add/remove] in the plurality of jobs [power usage, water consumed, add/remove functions] based on the context, to yield a modified job [best operating mode], the modified job requiring a change in processing power [improved power usage]  ([0392], the manufacturer may be able to use this information to make design changes to improve power usage, reduce water consumed, or add/remove available kitchen household device functions.  Based on the filtered and/or aggregated data feeds the manufacturer may provide an RSS feed with information on best operation modes or other useful information to an individual user.  The manufacturer may also provide data from the filtered and/or aggregated data feeds on a manufacturer knowledge base website for users to view).
As to claim 7, Moore teaches wherein the change in processing power is a reduction in processing power required. (See the design changes, such as power usage, to achieve the bet mode of operation in [0392] cited in claim 6).
As to claim 8, claim 8 includes similar limitations of claim 1 and additionally recites and are also taught by Moore:
“8. A system [computer] comprising: 
a processor [computer processor]; and 
a computer-readable storage medium [computer readable medium] having instructions [computer program product] stored which, when executed by the processor [computer processor], cause the processor [computer processor] to perform operations comprising [steps of such a method]: “(See Moore, [0066]).
Therefore, claim 8 is rejected under the same reason as in claim 1 above. The details of rejection are not being repeated herein.
Dependent claims 9-14 correspond to dependent claims 2-7, respectively, and are rejected as discussed in dependent claims 2-7 above.
As to claim 15, claim 15 includes similar limitations of claim 1 and additionally recites and are also taught by Moore:
“15. A non-transitory computer-readable storage medium [computer readable medium] having instructions [computer program product] stored which, when executed by a processor [computer processor], cause the processor to perform operations comprising: [steps of such a method] “(See Moore, [0066]).
Therefore, claim 15 is rejected under the same reason as in claim 1 above. The details of rejection are not being repeated herein.
Dependent claims 16-20 correspond to dependent claims 2-6, respectively, and are rejected as discussed in dependent claims 2-6 above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

data into data warehouses and, [0110], the use of the debug operators, developers must provide a plan transformation specification similar to aspect-oriented programming).
b) Mamou et al. 20050222931, is cited for the teaching of, [0292], when there is a data integration job, with a flow of transactions, such as transformations, and with the RTI input stage and RTI output stage, metadata for the job may indicate, for example, the format of data exchanged between components or stages of the job).
c) Ken Goodhope at al. “Building LinkedIn’s Real-time Activity Data Pipeline” (IEEE 2012) is cited for the teaching of ETL data pipeline (Section 1.1 Section 1.2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182